IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


KEITH D. MORRISON II,                     : No. 94 MM 2019
                                          :
                    Petitioner            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
MONTGOMERY COUNTY COURT OF                :
COMMON PLEAS,                             :
                                          :
                    Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 25th day of November, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.